EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew E. Marrone registration no. 68,431 on 24 May 2021.

The application has been amended as follows: 


In the Claims
(Original)	A data pipeline system comprising:
a binary data extractor configured to:
receive a data portion identifier;
extract a portion of a binary data item based on the data portion identifier; and
output the portion of the binary data item;
a data iterator configured to:
provide a first data portion identifier to the binary data extractor;
receive, from the binary data extractor, a first portion of the binary data item;
determine a second data portion identifier;
provide the second data portion identifier to the binary data extractor; 
receive, from the binary data extractor, a second portion of the binary data item; and
output the second portion of the binary data item; and
a data converter configured to:
receive, from the data iterator, the first portion of the binary data item;
receive, from the data iterator, the second portion of the binary data item; and
transform, based on a data format specification, at least the second portion of the binary data item for processing by one or more other components of the data pipeline system.

(Currently Amended)	The data pipeline system of claim 1, wherein the data portion identifier comprises at least one of a data superframe identifier, a data frame identifier, a data subframe identifier, a data word identifier or 

(Original)	The data pipeline system of claim 1, wherein determining the second data portion identifier comprises extracting, from the first portion of the binary data item, a reference to a second portion of the binary data item, and wherein the second data portion identifier is based on the reference to the second portion of the binary data item.

(Original)	The data pipeline system of claim 1, wherein one or more components of the data pipeline system are configured to store the transformation of at least the second portion of the binary data item to a database, wherein access to the database is restricted to one or more users.

(Original)	The data pipeline system of claim 1, wherein transforming at least the second portion of the binary data item comprises:
determining a scaling factor based on the data format specification; and
transforming at least part of the second portion of the binary data item to a numerical value based on the scaling factor.

(Original)	The data pipeline system of claim 5, wherein the numerical value is in a floating point format.

(Original)	A method, performed by one or processors, comprising:
providing, by a data iterator, a first data portion identifier to a binary data extractor;
receiving, by the binary data extractor, the first data portion identifier;
extracting, by the binary data extractor, a first portion of a binary data item based on the first data portion identifier;
outputting, by the binary data extractor, the first portion of the binary data item;
receiving, by the data iterator, the first portion of the binary data item from the binary data extractor;
determining, by the data iterator, a second data portion identifier;
providing, by the data iterator, the second data portion identifier to the binary data extractor;
receiving, by the binary data extractor, the second data portion identifier;
extracting, by the binary data extractor, a second portion of the binary data item based on the second data portion identifier;
outputting, by the binary data extractor, the second portion of the binary data item;
receiving, by the data iterator, the second portion of the binary data item from the binary data extractor;
outputting, by the data iterator, the second portion of the binary data item;
receiving, by a data converter, the second portion of the binary data item, from the data iterator; and
transforming, by the data converter, based on a data format specification, the at least the second portion of the binary data item for processing by one or more components of a data pipeline system.

(Currently Amended)	The method of claim 7, wherein the first data portion identifier and the second data portion identifier each comprise at least one of a data frame identifier, a data subframe identifier or 

(Original)	The method of claim 7, wherein determining the second data portion identifier comprises extracting, from the first portion of the binary data item, a reference to a second portion of the binary data item, and wherein the second data portion identifier is based on the reference to the second portion of the binary data item.

(Original)	The method of claim 7, further comprising storing the transformation of at least the second portion of the binary data item to a database, wherein access to the database is restricted to one or more users.

(Original)	The method of claim 7, wherein transforming at least the second portion of the binary data item comprises:
determining a scaling factor based on the data format specification; and
transforming at least part of the second portion of the binary data item to a numerical value based on the scaling factor.

(Original)	The method of claim 11, wherein the numerical value is in a floating point format.

(Currently Amended)	Apparatus configured to:
provide, by a data iterator, a first data portion identifier to a binary data extractor;
receive, by the binary data extractor, the first data portion identifier;
extract, by the binary data extractor, a first portion of a binary data item based on the first data portion identifier;
output, by the binary data extractor, the first portion of the binary data item;
receive, by the data iterator, the first portion of the binary data item from the binary data extractor;
determine, by the data iterator, a second data portion identifier;
provide, by the data iterator, the second data portion identifier to the binary data extractor;
receive, by the binary data extractor, the second data portion identifier;
extract, by the binary data extractor, a second portion of the binary data item based on the second data portion identifier;
output, by the binary data extractor, the second portion of the binary data item;
receive, by the data iterator, the second portion of the binary data item from the binary data extractor;
output, by the data iterator, the second portion of the binary data item;
receive, by a data converter, the second portion of the binary data item, from the data iterator; and
transform by the data converter, based on a data format specification, the at least the second portion of the binary data item for processing by one or more components of a data pipeline system.

(Currently Amended)	A method, performed by one or more processors, comprising:
receiving a plurality of landmark location indicators;
receiving a first dataset comprising a time series of location indicators;
determining, for each of the time series of location indicators, a respective closest landmark location indicator of the plurality of landmark location indicators wherein determining, for each of the time series of location indicators, a respective closest landmark location indicator of the plurality of landmark location indicators comprises:
determining a first closest landmark location indicator for a first 
location indicator in the time series of location indicators;
determining a second closest landmark location indicator for a second location indicator in the time series of location indicators by:
determining a distance based on the second location indicator and the first closest landmark location indicator;
calculating a bounding area based on the distance; and
determining the second closest landmark location indicator based on the bounding area; and
obtaining, based on the first dataset, a second dataset comprising the respective closest landmark location indicator for each of the time series of location indicators.

(Cancelled)

(Currently Amended)	The method of claim 14 [[15]], wherein determining the second closest landmark location indicator based on the bounding area comprises selecting a subset of the plurality of landmark location indicators based on the bounding area.

(Original)	The method of claim 16, wherein determining the second closest landmark location indicator based on the bounding area further comprises:
in response to the subset consisting of one landmark location indicator, determining the second closest landmark location indicator to be the same as the first closest landmark location indicator.

(Original)	The method of claim 16, wherein determining the second closest landmark location indicator based on the bounding area further comprises, in response to the subset comprising multiple landmark location indicators:
for each of the multiple landmark location indicators, determining a respective distance based on the respective landmark location indicator and the second location indicator; and
determining the second closest landmark location indicator to be the landmark location indicator for which the respective distance is smallest.

(Original)	The method of claim 14, wherein access to the first dataset is restricted to a first one or more users. 

(Currently Amended)	A computer program, optionally stored on a non-transitory computer readable medium, which, when executed by one or more processors of a data processing apparatus cause the data processing apparatus to: 
provide, by a data iterator, a first data portion identifier to a binary data extractor;
receive, by the binary data extractor, the first data portion identifier;
extract, by the binary data extractor, a first portion of a binary data item based on the first data portion identifier;
output, by the binary data extractor, the first portion of the binary data item;
receive, by the data iterator, the first portion of the binary data item from the binary data extractor;
determine, by the data iterator, a second data portion identifier;
provide, by the data iterator, the second data portion identifier to the binary data extractor;
receive, by the binary data extractor, the second data portion identifier;
extract, by the binary data extractor, a second portion of the binary data item based on the second data portion identifier;
output, by the binary data extractor, the second portion of the binary data item;
receive, by the data iterator, the second portion of the binary data item from the binary data extractor;
output, by the data iterator, the second portion of the binary data item;
receive, by a data converter, the second portion of the binary data item, from the data iterator; and
transform by the data converter, based on a data format specification, the at least the second portion of the binary data item for processing by one or more components of a data pipeline system.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The amendment overcomes rejection cited under 35 USC 112 second paragrapgh and 35 USC 103. Claims 1, 7, 13, 14 and 20 are independent claims. Regarding claim 1, the prior art of record does not teach the following limitation for a data pipeline system: “a data iterator configured to: provide a first data portion identifier to the binary data extractor; receive, from the binary data extractor, a first portion of the binary data item; determine a second data portion identifier; provide the second data portion identifier to the binary data extractor; receive, from the binary data extractor, a second portion of the binary data item; and output the second portion of the binary data item; and a data converter configured to: receive, from the data iterator, the first portion of the binary data item; receive, from the data iterator, the second portion of the binary data item; and transform, based on a data format specification, at least the second portion of the binary data item for processing by one or more other components of the data pipeline system.” The limitations of independent claims 7, 13 and 20 parallel claim 1, therefore they are allowed for similar reasons. Independent claim 14, was amended to include the limitations of dependent claim 15 the prior art of record does not teach the following limitation:  “wherein determining, for each of the time series of location indicators, a respective closest landmark location indicator of the plurality of landmark location indicators comprises: determining a first closest landmark location indicator for a first location indicator in the time series of location indicators; determining a second closest landmark location indicator for a second location indicator in the time series of location indicators by: determining a distance based on the second location indicator and the first closest landmark location indicator; calculating a bounding area based on the distance; determining the second closest landmark location indicator based on the bounding area”. Claims 2-6, 8-12 and 16-19 are allowed based on dependency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169